DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s amendment with respect to claim 1 has necessitated the new grounds of rejection below.
Applicant's arguments filed 13 November 2020 with respect to claim 14 have been fully considered but they are not persuasive.  Satake teaches a lead wire (10) electrically connected to a radiofrequency electrode.  The lead wire 10 is coiled helically that is wound and unwound (i.e. bent by compression, see [0043-0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater of Ayers as applied in the present combination to include bending the heater by compression as taught by Satake in order to create a more uniform heating, as suggested by Satake ([0047]). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al. (US 6,645,233 B1, hereinafter Ayers) in view of Burnett et al. (US 2012/0197245 A1, hereinafter Burnett) and Lafontaine (US 2002/0032438 A1 hereinafter Lafontaine).
Regarding claim 1, Ayers teaches a thermal treatment system (Fig. 7A-8) comprising: a radially outer catheter (elongate body 1422); a radially inner catheter slidably translatable inside the outer catheter (moveable inner shaft 1470 positioned and moveable within elongate body 1422; Col 10 line 57 - Col 11 line 8); an everting balloon attached at a first end to the outer catheter and at a second end to the inner catheter (everting balloon 1424 attached to elongate body and inner shaft; Col 11 lines 16-22); a heater (heat source such as a heater; Col 13 lines 58-65); a first fluid media heated, wherein the first fluid media is exposed to the heater and inside of the everting balloon; and a pump configured to pressurize the first fluid media (heat exchange fluid is pumped into heat exchange elements, or balloons, which contain heating element; Col 13 line 66 - Col 14 line 17). Ayers is silent on temperature and does not teach the first media heated above 55°C and a thermometer attached to and/or embedded in the everting balloon.  
Burnett teaches an everting balloon catheter (Fig. 1, 22) wherein the balloon is inflated with fluid media heated above 55°C ([0122], fluid temperature is between 50-100°C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a temperature above 55°C in the fluid media of Ayers, as it is recognized in the art that such balloon devices may be advantageously utilized for controlled tissue ablation purposes (Burnett [0005-0006]).  
Lafontaine teaches allowing sensing at a balloon interface by including a temperature sensor (22) connected to a balloon (14) so as to monitor the temperature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a temperature sensor as taught by Lafontaine so as to monitor the temperature at the tissue.
Regarding claim 2, the present combination teaches the system of claim 1.  Burnett further teaches wherein the first fluid media is heated above 80°C ([0122], fluid temperature is between 50-100°C).
Regarding claim 3, the present combination teaches the system of claim 1. Ayers further teaches wherein the heater comprises an electrode (heating element may be a conductive wire that delivers RF energy; Col 13 lines 35-65).
Regarding claim 5, the present combination teaches the system of claim 1. Ayers further teaches wherein at least part of the heater is attached to the inner catheter (in embodiments with an inner shaft, a heating element may be disposed in/on the inner shaft; Col 13 lines 47-57).
Regarding claim 6, the present combination teaches the system of claim 1. Ayers further teaches wherein at least part of the heater is located inside of the everting balloon (heating element is within the heat exchange element; Col 13 lines 35-46. Everting balloon is an embodiment of a heat exchange element; Abstract).
Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ayers in view of Burnett and Lafontaine as applied to claim 1 above, and further in view of Satake (US 2003/0065371 A1).
Regarding claim 4, the present combination teaches the system of claim 3, but does not teach wherein the electrode comprises a coil.  Satake teaches wherein the 
Regarding claim 7, the present combination teaches the system of claim 1, but does not teach wherein the heater is radially expandable.  Satake teaches wherein the heater is radially expandable (electrode lines 8a warp into an arcuate shape when balloon 6 is inflated; [0040], Fig. 4A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater of Ayers as applied in the present combination to be radially expandable as taught by Satake in order to create a more uniform heating, as suggested by Satake ([0057]).
Regarding claim 8, the present combination teaches the system of claim 7. Satake further teaches wherein the heater is configured to radially bow outward when in a radially expanded configuration (electrode lines 8a warp into an arcuate shape when balloon 6 is inflated; [0040], Fig. 4A-B).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ayers in view of Burnett and Lafontaine as applied to claim 1 above, and further in view of Tilson et al. (US 2010/0241153 A1, hereinafter Tilson).
Regarding claim 9, the present combination teaches the system of claim 1. Ayers further teaches wherein the everting balloon has an everting balloon membrane (the boundary of everting balloon 1424 may be considered a balloon membrane), but does 190 is an electrode in a layer of balloon wall 22; Fig. 45, [0348-0350]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater of Ayers as applied in the present combination to be embedded in the balloon membrane as taught by Tilson, as this configuration is known in the art and may allow more direct heating between the heating element and tissue as suggested by Tilson ([0350]).
Claims 14-18 is rejected under 35 U.S.C. 103 as being unpatentable over Ayers in view of Burnett and Satake.
Regarding claim 14, Ayers teaches a method for thermal treatment of biological tissue (Fig. 7A-8) comprising: positioning a device in a target site (inserted to target site; Col 4 line 60 - Col 5 line 11), wherein the device comprises an outer catheter (elongate body 1422), an inner catheter slidably translatable inside of the outer catheter (moveable inner shaft 1470 positioned and moveable within elongate body 1422; Col 10 line 57 - Col 11 line 8), and an everting balloon, wherein a first end of the everting balloon is attached to the outer catheter, and wherein a second end of the everting balloon is attached to the inner catheter (everting balloon 1424 attached to elongate body and inner shaft; Col 11 lines 16-22); delivering a media under pressure to the everting balloon (heat exchange fluid is pumped into heat exchange elements, or balloons Col 13 line 66 - Col 14 line 17); everting the everting balloon at the target site (moves from insertion position to operative position in Fig. 7A-B; Col 11 lines 23-42); and heating the media. Ayers is silent on temperature and does not teach heating the 
Burnett teaches an everting balloon catheter (Fig. 1, 22) wherein the balloon is inflated with fluid media heated above 55°C ([0122], fluid temperature is between 50-100°C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a temperature above 55°C in the fluid media of Ayers, as it is recognized in the art that such balloon devices may be advantageously utilized for controlled tissue ablation purposes (Burnett [0005-0006]).
Satake teaches a lead wire (10) electrically connected to a radiofrequency electrode.  The lead wire 10 is coiled helically that is wound and unwound (i.e. bent by compression, see [0043-0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater of Ayers as applied in the present combination to include bending the heater by compression as taught by Satake in order to create a more uniform heating, as suggested by Satake ([0047]).
Regarding claim 15, the present combination teaches the method of claim 14. Ayers further teaches wherein the heating comprises heating the media before the delivering the media (heat exchange fluid may be heated before pumping into heat exchange elements, or balloon; Col 14 lines 28-40).
Regarding claim 16, the present combination teaches the method of claim 14. Ayers further teaches wherein the heating comprises heating the media after the delivering the media (heat exchange fluid may be heated within the heat exchange element, or balloon, Col 13 lines 35-57).

Regarding claim 18, the present combination teaches the method of claim 16. Ayers further teaches wherein the heating of the media is when the media is in the everting balloon (heat exchange fluid is heated by heating element within the balloon; Col 13 lines 35-67).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ayers in view of Burnett and Stake as applied to claim 19 above, and further in view of Tilson.
Regarding claim 19, the present combination teaches the method of claim 14 as well as Satake teaching dilating the target site (inflation of balloon 6 can expand target vessel; Fig. 6A-B, [0067]), and wherein the dilating comprises expanding an electrode in the balloon when the balloon is at the target site (electrode lines 8a bow radially when balloon 8 expands; [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught in the present combination to utilize dilation of the target site as taught by Satake, as such may be used to treat strictures and ensures contact with the targeted portion, as suggested by Satake ([0067]).  However, the combination is silent with respect to the target site comprises a fallopian tube.  
Tilson teaches the use of balloon catheters in the treatment of fallopian tubes ([0017]). It would have been obvious to one of ordinary skill in the art before the .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ayers in view of Burnett and Stake and 274 Burnett (US 9,498,274 B2, hereinafter 274 Burnett).
Regarding claim 21, Ayers teaches a thermal treatment system (Fig. 7A-8) comprising: a radially outer catheter (elongate body 1422); a radially inner catheter slidably translatable inside the outer catheter (moveable inner shaft 1470 positioned and moveable within elongate body 1422; Col 10 line 57 - Col 11 line 8); an everting balloon attached at a first end to the outer catheter and at a second end to the inner catheter (everting balloon 1424 attached to elongate body and inner shaft; Col 11 lines 16-22); a heater (heat source such as a heater; Col 13 lines 58-65); a first fluid media heated, wherein the first fluid media is exposed to the heater and inside of the everting balloon; and a pump configured to pressurize the first fluid media (heat exchange fluid is pumped into heat exchange elements, or balloons, which contain heating element; Col 13 line 66 - Col 14 line 17). Ayers is silent on temperature and does not teach the first media heated above 55°C and a length of the everting balloon is more thermally insulated that the remainder of the everting balloon.  
Burnett teaches an everting balloon catheter (Fig. 1, 22) wherein the balloon is inflated with fluid media heated above 55°C ([0122], fluid temperature is between 50-100°C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a temperature above 55°C in the fluid media of Ayers, as it is recognized in the art that such balloon devices may 
274 Burnett teaches a catheter (18) with a balloon (111) desirably positioned for treatment, an insulating sheath (113) may be advanced over the length of the balloon to vary an inflation length of the balloon emerging from the insulating sheath.  This allows for treatment of varying lengths during a single treatment and may prevent dangerous overlap of treated tissue (Col. 18, lines 35-43).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an insulated sheath as taught by 274 Burnett so as to allow for treatment of varying lengths during a single treatment and may prevent dangerous overlap of treated tissue (Col. 18, lines 35-43).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.